UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4279



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRES URIBE    CORTES,   a/k/a   Andria   Uribe
Cortez,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-04-30051)


Submitted:   June 30, 2006                   Decided:   July 18, 2006


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Helen E. Phillips, Stanardsville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, Donald Ray Wolthuis, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Andres     Cortes    appeals     his   conviction    and   168-month

sentence imposed upon his guilty plea to conspiracy to possess with

intent to distribute cocaine, possession with intent to distribute

cocaine, and possession of a firearm by an illegal alien, in

violation    of   18   U.S.C.     §   922(g)(5)(A)    (2000)    and    21   U.S.C.

§§ 841(a)(l), 846 (2000).             Counsel for Cortes has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which she

states there are no meritorious issues for review, but presenting

the issue of whether Cortes’ plea was knowingly and voluntarily

entered.      Although    informed      of   his   right   to   file   a    pro   se

supplemental brief, Cortes has not done so.

            The Government has filed a motion to dismiss Cortes’

appeal.     Cortes’ plea agreement included a provision by which he

agreed to waive his right to appeal “any sentencing guidelines

factors or the Court’s application of the sentencing guidelines

factors to the facts of my case.” Cortes knowingly and voluntarily

agreed to this provision. We conclude that the appeal waiver is

valid and enforceable.          Therefore, Cortes has waived his right to

appeal.     See United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore grant the motion to dismiss Cortes’ appeal.


                                        - 2 -
Counsel has moved to withdraw from further representation. We deny

the motion at this juncture.       This court requires that counsel

inform Cortes, in writing, of the right to petition the Supreme

Court of the United States for further review.   If Cortes requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, counsel may then move in this court for leave

to withdraw from representation.    Counsel’s motion must state that

a copy thereof was served on Cortes.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 3 -